EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Samuel Borodach on 5/18/22.
The application has been amended as follows: 
In The Claims
	Claim 1, line 21, “low-side transistor;” has been changed to --low-side transistor.--.
Claim 1, lines 22-25, "wherein a drain of the high-side transistor is connected to the anode of the high-side diode; and wherein a drain of the low-side transistor is connected to the cathode of the low-side diode." has been deleted.
Claims 7, 8 and 11 have been canceled.
Reasons For The Above Change
The changes in claim 1 is necessary to correct the indefinite problem in the claim.
The cancelation of withdrawn claims 7, 8 and 11 is because this application is in condition for allowance except for the presence of claims 7, 8, and 11 directed to specie(s) non-elected without traverse.  Accordingly, claims 7, 8, and 11 have been cancelled.

REASONS FOR ALLOWANCE
Claims 1-5, 9 and 10 are allowed.
Claim 1, as amended, is allowed, because the prior art of record fails to disclose or suggest a differential signal transmission circuit comprising a first output terminal, a second output terminal, a load resistor, a high-side transistor formed of a p-channel MOSFET, an application terminal of a power supply voltage, a low-side transistor formed of a n-channel MOSFET, an application terminal of a ground potential, a high-side pre-driver, a low-side pre-driver, a first resistance part, a second resistance part, a high-side diode, a low-side diode, a high-side resistor, and a low-side resistor with the recited connections and operations as recited in the claim.
Claims 2-5, 9, and 10 are allowed because they depend on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842